 





Exhibit 10.9

 

Confidential treatment has been requested for portions of this document
indicated by [***], which portions are filed separately with the Commission.

 

AGREEMENT

 

 

This Agreement is entered into by and between PATRIOT SCIENTIFIC CORPORATION
(“PTSC”), PHOENIX DIGITAL SOLUTIONS f/k/a P-Newco (“PDS”), and TECHNOLOGY
PROPERTIES LIMITED LLC (“TPL”) hereinafter sometimes collectively referred to as
the “Parties”.

 

WHEREAS, the rights and/or prerogatives of the various entities having an
interest in the ongoing operation of the MMP Commercialization Program (“MMP
ComProg”) have not as yet been fully and finally agreed upon with respect to
several issues impacting future operations; and,

 

WHEREAS, it is in the mutual interest of the Parties to allow and enable the
exercise of their respective rights and/or prerogatives.

 

NOW THEREFORE, for and in consideration of the mutual covenants herein contained
as well as other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, it is covenanted and agreed by and between the
Parties that:

 

A. The Commercialization Agreement (“PDS/TPL ComAg”) between the Parties shall
be deemed to be modified to the extent necessary to enable the implementation of
the provisions of paragraph D below, excepting only the exercise of the
authority granted at section 2.2(c) with respect to the conduct of litigation
activity which shall:

 

1. Remain the province of TPL with respect to the infringement litigation
involving the MMP Portfolio presently pending in the Northern District of
California (“NorCal Litigation”), together with PTSC and/or PDS as appropriate;

 

 

 

 

2. Remain the province of TPL with respect to proceedings [***] together with
PDS and/or PTSC as appropriate; and,

 

3. Remain the province of TPL with respect to [***] together with PDS and/or
PTSC as appropriate;

 

[***]

 

B. [***]

 

C. [***]

 

D. PDS shall exert its immediate best efforts to enter into a new Agreement
("NewAg") with an entity selected by PTSC upon such terms as will provide for a
seamless transition and continuation of the MMP ComProg under the guidance and
control of PDS, with PDS serving as the Project manager and exclusive Licensor
in the execution and conduct thereof as under Article II and Exhibit A of the
PDS/TPL ComAg in lieu of TPL, excepting only the exercise of TPL Enforcement
Rights which shall remain the province of TPL.

 

E. PDS shall distribute directly to each of the Parties that portion of the
proceeds of the MMP ComProg to which that entity or person is legally entitled.

 

F. Each of the grants of rights by TPL with respect to the MMP Portfolio,
including specifically the License Agreements entered into by TPL in conjunction
with the MMP ComProg, shall for all purposes be deemed to:

 

1. Have been made and entered into for and on behalf of PTSC, PDS, TPL, and
Charles H. Moore (“CHM”) as co-licensors of their respective interests in the
MMP portfolio; and,

 

2. Continue in full force and effect, unaffected or in any manner impacted by
this transaction.

 

G. [***]

 

H. [***]

 

2

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of __
July 2012.



 

  PHOENIX DIGITAL SOLUTIONS     TECHNOLOGY PROPERTIES LIMITED LLC              
By: /s/ Carlton M. Johnson   By: /s/ Daniel E. Leckrone     Carlton M. Johnson,
Mgr     Daniel E. Leckrone, Chmn      
        By: /s/ Daniel Leckrone           Daniel E. Leckrone, Mgr.        

 

 

 

PATRIOT SCIENTIFIC CORPORATION

 

            By: /s/ Carlton M. Johnson           Carlton M. Johnson          
Chairman of Executive Committee        

 

 

Attachments:

 

Exhibit A

 

 

3

 

EXHIBIT A

 

[***]



 

 

 

 

 

 

4



 

 